Citation Nr: 1727896	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO. 14-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a thyroid condition.

3. Entitlement to service connection for nerve damage of the bilateral hands.

4. Entitlement to service connection for right leg nerve damage.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for a spine disorder.

8. Entitlement to service connection for a left leg and left foot disorder, to include as secondary to a spine disorder.

9. Entitlement to service connection for intestinal blockage.
10. Entitlement to service connection for a hernia.


REPRESENTATION

Veteran represented by:	Cheryl R. King, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel 


INTRODUCTION

The Veteran served on active enlisted duty in the Army from January 1954 to December 1955, and in the Air Force from April 1956 to October 1960. The Veteran also has additional reserve and National Guard service including periods from June 1948 to January 1954; December 1955 to April 1956; January 1965 to January 1967; January to May 1967; May 1967 to April 1970; April 1970 to September 1977; and from September 1977 to May 1993, the latter period as a commissioned warrant officer.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. 

2. With resolution of the factual doubt in the Veteran's favor, tinnitus was incurred in service.

3. The Veteran's hearing loss, spine disorder, left leg disorder, intestinal blockage, hypertension, thyroid disorder, nerve damage of the bilateral hands and right leg did not manifest in service, were not continuous since service, and were not shown to a compensable degree within one year of separation from service.

4. The Veteran's hearing loss, spine disorder, left leg disorder, intestinal blockage, hypertension, thyroid disorder, nerve damage of the bilateral hands and right leg, and hernia are not etiologically related to his active service. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3. The criteria for service connection for a spine disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a left leg and foot disorder, to include as secondary to a spine disorder, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for intestinal blockage have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).

6. The criteria for service connection for a hernia have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).

7. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).

8. The criteria for service connection for a thyroid disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).

9. The criteria for service connection for nerve damage of the bilateral hands have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).

10. The criteria for service connection for nerve damage of the right leg have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by September 2009, October 2010, March 2011, and February 2012 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

VA has determined that some of the Veteran's service treatment records dated from 1956 to 1960 appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973, or are otherwise eligible. The Veteran was notified of this in January 2010. When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost. Ussery v. Brown, 8 Vet. App. 64, 68 (1995). 

The Board has carefully considered the record in light of the Veteran's contentions, in view of its heightened responsibility under the benefit-of-the-doubt rule. As will be discussed as to each claimed disorder below, and although not dispositive, one of the service treatment records obtained is dated November 1990 - fully 30 years after the Veteran was discharged from active service.  The Board finds it highly probative as it addresses virtually every disorder claimed and suggests that the Veteran's current assertions of active service incurrence are not credible.

It indicates that in a "Report of Medical History" questionnaire, the Veteran then denied having, or ever having had hearing loss, thyroid trouble, high or low blood pressure, cramps in his legs, stomach or intestinal trouble, a "rupture" or "hernia," "recurrent back pain," and neuritis. While the Veteran responded in the affirmative to the question as to whether he "ever had any illness or injury rather than those noted," he reported that he fell from a ladder, (apparently in 1985 as evidenced by other reports). 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).


Also as to missing service treatment records, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant. See Russo, 9 Vet. App. at 50-51 (1996). The Veteran has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded an in-person audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus, as well as a physical examination to determine the nature and etiology of his spine condition in March 2010. The Veteran was also afforded an examination to determine the nature and etiology of his intestinal blockage and hernia October 2011. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

The Veteran has not been provided with a VA examination for service connection for hypertension, a thyroid disorder, nerve damage of the bilateral hands and right leg, or a left leg and foot disorder. VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim. McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's disorders that occurred in service. VA, therefore, has no duty to provide medical examinations for these claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Tinnitus, bilateral hearing loss, hypertension, and degenerative joint disease are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Tinnitus

The Veteran contends his tinnitus is a result of acoustic trauma he experience in service. 

The Veteran demonstrates a present disability. The Veteran has noted regular,  ringing in his ears. See March 2017 Hearing Testimony. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran has identified several incidents of exposure to artillery fire while serving in the Army and aircraft noise exposure while serving in the Air Force. See e.g., March 2017 Hearing Testimony. Specifically, the Veteran stated that he served as an artilleryman in the Army and was regularly exposed to gunfire, approximately 2 to 3 times per week. The Veteran also stated while in the Air Force, he served as a bomb navigational technician where he was exposed to aircraft noise daily for the entire duration of his service. The Veteran has reported that he did not always use ear protection during these episodes of acoustic trauma and there is no evidence to counter this assertion. In the absence of such evidence, the Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a) (West 2014). 

The Veteran is diagnosed with tinnitus, there is no evidence to counter his report that he experienced acoustic trauma in service, and the Veteran has reported tinnitus since service. While the March 2010 VA examiner found that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on the Veteran's service treatment records without consideration of the Veteran's statements of continuous tinnitus symptoms since service. The March 2010 VA examiner's opinion did not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran contends his bilateral hearing loss is a result of acoustic trauma he experience in service. 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran demonstrates a current disability. Upon VA audiological examination in March 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
35
LEFT
15
15
15
35
40
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.

Upon private audiological evaluation in August 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
40
LEFT
25
30
35
45
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.

As previously discussed, the Veteran was exposed to acoustic trauma while in service. However, the preponderance of the evidence is against the Veteran's claim as to the nexus element. 

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, the pre-November 1967 audiograms in the Veteran's service treatment records are assumed to reflect ASA standards. Since VA evaluates current hearing loss in ISO-ANSI standards, the units should be converted to ISO-ANSI standards, which are noted in parentheses.

Upon examination when entering active duty in April 1956, the Veteran's hearing was noted as normal without audiometric testing. Upon separation in September 1960, the Veteran's pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
10(20)
10(20)
10(20)
0(5)
LEFT
0(15)
10(20)
10(20)
10(20)
0(5)

Following VA examination in March 2010, the VA examiner opined that the Veteran's bilateral hearing loss was not caused by or the result of acoustic trauma experienced during service, stating that the Veteran did not experience a threshold shift at separation. The examiner also noted the Veteran's history of no hearing protection during hunting. 

The March 2010 VA examiner's opinion preponderates against the Veteran's lay assertion. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder); but see D'Aries v. Peake, 22 Vet.App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran's private physician indicated that the Veteran's bilateral hearing loss was related to his military service. See August 2009 Audiometric Examination. However, the private physician did not review the Veteran's case file and did not note that the Veteran did not experience a threshold shift at separation. As noted above, the Veteran specifically denied then having, or ever having had hearing loss when he was examined by the service department for continued National Guard service in November 1990. The private physician's opinion is therefore less probative than that of the March 2010 VA examiner. 

The preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for bilateral hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


Service Connection for Spine Disorder

The Veteran demonstrates a current disability. The Veteran was diagnosed with severe lumbar spondylosis in October 2007. 

The Veteran contends he injured his back several times in service. First, he alleges he was injured falling out of a vehicle during a training exercise. The Veteran also contends he further injured his back while loading boxes onto a truck during training while in the National Guard. 

The Veteran's November 1955 service treatment records indicate the Veteran experienced low back pain following an injury while lifting a trailer.  

However, the preponderance of the evidence is against the Veteran's claim.
The Veteran contends that his back pain began in service, and that it has continued since separation from active duty in October 1960. However, as is noted above, when the Veteran underwent a November 1990 service department physical examination for continued National Guard participation, he specifically denied then having, "or ever having had" recurrent back pain. 

The March 2010 VA examiner opined that the Veteran's spine disability was less likely than not related to his active service, stating the injuries sustained in service were transient and resolved with no chronic disability until the Veteran fell off a ladder in 1987.

The March 2010 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner conducted an in-person examination, reviewed the claims file, and provided a medical opinion supported by adequate rationale.

All competent evidence as to nexus indicates that the Veteran's claimed back disorder was not incurred while on active duty. His March 1987 reserve service treatment records indicate the Veteran fell from a ladder a few years previously; his May 2007 private treatment records following a lumbar laminectomy also noted the Veteran's fall from a ladder 22 years prior which fractured his L1. The May 2007 private treatment records also note the Veteran was "t-boned" in a car accident in 2001, as well as a jeep accident "coming out of the reserves." 

After considering all the lay and medical evidence, the Board finds that the Veteran's current spine disorder is not etiologically related to his military service. The Veteran has provided personal and buddy statements asserting his injury in service as caused his current spine condition. The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of a spine disability due to the medical complexity of the matter involved. Spine disorders require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As the preponderance of the evidence is against the claim, the appeal will be denied. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's spine disorder and his active service, the Board finds that his spine disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a spine disorder is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Left Leg and Foot disorders

The Veteran contends his left leg/ foot disorder is a result of his spine disorder. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with left lower extremity weakness and drop foot. However, as the Board has determined that the Veteran's spine disorder is not related to his active service, service connection on a secondary basis is not appropriate. 

The record does not contain any competent medical evidence suggestive of a direct nexus between the Veteran's military service and his left leg and foot disorders The Veteran's service treatment records did not document symptoms of, a diagnosis of, or treatment for any left lower extremity disorders. 

In particular, his November 1990 report of medical history questionnaire indicates that the Veteran reported he was in "good health" and denied foot trouble. No abnormalities were noted on the clinical report of the medical examination questionnaire. In December 2007 private treatment records the Veteran's private physician noted that the Veteran experienced a "foot drop" of his left foot as a result of his spine disorder. In October 2009 private treatment records, the Veteran's private physician noted that the Veteran experienced marked weakness in his left foot following a decompressive lumbar laminectomy in May 2009. In November 2010 private treatment records, the Veteran's physician noted the Veteran experienced weakness in his left lower extremity as a result of his spine disability. The Veteran himself does not contend that his symptoms began in service and there is otherwise no competent evidence to link any back symptoms to active service. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of a left leg/foot disorder in service, and there is otherwise no evidence to link any left le/foot disorder to service, the appeal will be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Intestinal Blockage and a Hernia

The Veteran demonstrates a current disability. The Veteran was diagnosed with intestinal blockage, requiring laparotomy in 2005. Subsequent to the Veteran's laparotomy, the Veteran was diagnosed with a hernia.

The preponderance of the competent evidence is against the Veteran's claim. 

Upon VA examination in October 2011, the VA examiner opined that the Veteran's intestinal blockage and hernia were less likely than not due to his active service. Specifically, the examiner noted that the Veteran's service treatment records were absent of any complaint of abdominal pains and opined that there is no objective evidence to indicate that the Veteran's abdominal conditions were related to his military service. 

The October 2011 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner conducted an in-person examination, reviewed the claims file, and provided a medical opinion supported by adequate rationale.

In March 2017, a private physician noted that the Veteran reported extensive abdominal trauma during active service and opined that this "very possibly lead to" the Veteran's bowel obstruction. However, the physician made this statement without having reviewed the Veteran's electronic claims file, and is therefore less probative than that of the October 2011 VA examiner. As is noted above, and despite the Veteran's contentions, his November 1990 report of medical history questionnaire indicates that the Veteran reported he was in "good health" and denied stomach trouble. No relevant abnormalities were noted on the clinical report of medical examination.

Absent competent, credible, and probative evidence of a nexus between the Veteran's intestinal blockage, hernia, and his active service, the Board finds that his conditions are not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for intestinal blockage and a hernia are denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service connection for Hypertension

The Veteran contends that his hypertension is a result of his active service. The first note of hypertension in the Veteran's treatment records occurred in October 2005. 

However, the preponderance of the evidence is against the claim. The Veteran's service treatment records did not document symptoms of, a diagnosis of, or treatment for hypertension. In a November 1990 report of medical history questionnaire, the Veteran reported he was in "good health" and denied then having, or ever having had high blood pressure. No abnormalities were noted on the clinical report of medical examination on the medical history form. The Veteran testified in his March 2017 hearing that he first noticed symptoms of high blood pressure in approximately 1986 or 1987, more than 25 years after separating from active service. Therefore, the Board finds that there is no continuity of symptomatology with respect to his hypertension.

While there is a present diagnosis of hypertension of record, there is no evidence of hypertension in service, or for a number of years thereafter, and no nexus evidence of a current disability due to service. See 38 C.F.R. §§ 3.307, 3.309(a). The Veteran's treatment records do not state any plausible basis upon which to relate his hypertension with his active service. In summary, there is no competent evidence to indicate the Veteran's hypertension has any connection to his service, and under the circumstances there is no evidentiary basis to support the claim.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for hypertension may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's hypertension and his active service, the Board finds that his hypertension is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for hypertension is denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.



Service Connection for a Thyroid Disorder

The Veteran contends that his thyroid disorder was a result of a throat injury sustained in service. The Veteran was diagnosed with hypothyroidism in approximately 2007.

However, the preponderance of the evidence is against the Veteran's claim. 

The Veteran's service treatment records did not document symptoms of, a diagnosis of, or treatment for a thyroid disorder. In a November 1990 report of medical history questionnaire, the Veteran reported he was in "good health" and denied then having, or ever having had thyroid trouble. No abnormalities were noted on the clinical report of medical examination. Therefore, the Board finds that there is no continuity of symptomatology with respect to his thyroid disorder.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and thyroid disorder. The Veteran was notified during the March 2017 hearing the evidence necessary to substantiate his claim. To date, no evidence supporting the Veteran's claim has been received. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of a thyroid disorder in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for a thyroid disorder may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's thyroid disorder and his active service, the Board finds that his thyroid disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a thyroid disorder is denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for a Nerve Condition of the Bilateral Hands and Right Leg

The Veteran contends that he has unspecified nerve conditions that are a result of sustained exposure to below-freezing temperatures in service or as a result of being struck in the throat during his initial military training. As noted, the Veteran was diagnosed with hypothyroidism in approximately 2007.

However, the preponderance of the evidence is against the Veteran's claim. 

The Veteran's service treatment records did not document symptoms of, a diagnosis of, or treatment for any nerve disorder. In a November 1990 report of medical history questionnaire, the Veteran reported he was in "good health" and denied then having or having had neuritis. No abnormalities were noted on the clinical report of medical examination. Therefore, the Board finds that there is no continuity of symptomatology with respect to his nerve disorder.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and nerve disorder. The Veteran was notified during the March 2017 hearing the evidence necessary to substantiate his claim. To date, no evidence supporting the Veteran's claim has been received. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of a bilateral hand or right leg nerve disorder in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for a nerve disorder of the bilateral hands and right leg may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's nerve disorder and his active service, the Board finds that his nerve disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a nerve disorder of the bilateral hands and right leg is denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a spine disorder is denied.

Service connection for a left leg and foot disorder is denied.

Service connection for intestinal blockage is denied.

Service connection for residuals of a hernia is denied.

Service connection for hypertension is denied.

Service connection for a thyroid disorder is denied. 

Service connection for a nerve disorder of the bilateral hands is denied.

Service connection for a nerve disorder of the right leg is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


